UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-02333 New Perspective Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: September 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders New Perspective Fund® [photo of wetpebblesand flowers] Special feature Investing opportunity in today’s environment u See page 6 Annual report for the year ended September 30, 2010 New Perspective Fund® seeks to provide you with long-term growth of capital. Future income is a secondary objective. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 25 and 26 for details. See page 4 for Class A share results with relevant sales charges deducted. Results for other share classes can be found on page 30. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. [photo of wet pebbles and flowers] Fellow shareholders: During the fiscal year that came to a close on September 30, 2010, New Perspective Fund navigated the lingering challenges of the global financial crisis to post solid results. For the 12 months, the fund gained 9.0% for shareholders who reinvested distributions totaling 30.5 cents a share. This result surpassed those of the fund’s primary benchmarks, the unmanaged MSCI World Index, which gained 7.3%, and the Lipper Global Funds Average, a measure of the fund’s peer group, which gained 8.7%. The table below shows how the fund has fared over extended periods. We emphasize them because longer investment horizons often encompass a wide variety of market conditions and more closely parallel the holding periods associated with long-term investment objectives. As you can see, New Perspective Fund compares favorably. Economic uncertainty, market strength The fiscal year began with markets continuing to climb out of the depths of the global financial crisis. During the first half of the period, investor sentiment improved as economic strength emanating from the developing world helped many countries return to positive GDP growth. Though stocks fell sharply in the spring on concerns over the fate of debt-laden European nations, the final quarter of the fund’s fiscal year brought improvements, as many central banks recommitted themselves to policies aimed at stimulating growth. In this report Special feature 6 Investing opportunity in today’s environment Contents 1 Letter to shareholders 4 The value of a long-term perspective 12 Summary investment portfolio 17 Financial statements 31 Board of directors and other officers [Begin Sidebar] Results at a glance For periods ended September 30, 2010, with all distributions reinvested Total return Average annual total returns 1 year 5 years 10 years Lifetime (since 3/13/1973) New Perspective Fund (Class A shares) % MSCI indexes*: World Index USA Index –0.5 Lipper Global Funds Average† *The market indexes are unmanaged, and their results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. † Source: Lipper. Averages are based on total return and do not reflect the effects of sales charges. [End Sidebar] [Begin Sidebar] Where the fund’s assets are invested (percent invested by country) September 30 The Americas % % United States Canada Mexico Brazil Europe Euro zone* United Kingdom Switzerland Denmark Sweden Norway Russia Asia/Pacific Basin Japan Australia South Korea Taiwan Singapore — India China Hong Kong Other Short-term securities & other assets less liabilities Total % % *Countries using the euro as a common currency: Austria, Belgium, Cyprus, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Malta, the Netherlands, Portugal, Slovakia, Slovenia and Spain. [End Sidebar] Against that backdrop, individual country and regional indexes recorded a range of results. Despite high unemployment and a paucity of upbeat economic data, the U.S. market gained 10.3%*. Europe, weighed down by the aforementioned sovereign debt crisis, posted a slight 3.2% increase. Japan, where economic and market stagnancy persist, barely edged into positive territory with a 0.2% rise. *Unless otherwise indicated, country and region returns are based on MSCI indexes and measured in U.S. dollars with gross dividends reinvested. Returns for several other countries painted a rosier picture, as Brazil (16.6%), Korea (15.3%) and Canada (13.5%) all climbed. The United Kingdom (9.7%), Australia (9.6%) and Switzerland (9.0%) also notched solid gains. The effect of currency translation was mixed. For U.S.-based investors, Japanese stocks finished in the black as the yen appreciated considerably against the U.S. dollar. The opposite scenario was true for U.S. investors in companies domiciled in Europe, where the euro weakened relative to the greenback. Broad market strength Results for the MSCI World Index reveal broad-based market strength. Of the 10 sectors that make up the benchmark, only financial stocks posted losses. The index’s widespread gains were echoed in the fund’s portfolio, which was particularly well-supported by the consumer staples, consumer discretionary and materials areas. However, rather than emphasizing sectors or relying on a macroeconomic approach to portfolio building, New Perspective’s long-term results are founded on a company-by-company approach to investing. The diversification this creates is apparent in the fund’s top 10 holdings, many of which led results for the 12 months. This group, which includes firms representing six different industries, was headed by retailer Amazon.com (68.2%), Danish pharmaceutical manufacturer Novo Nordisk (58.0%), Newmont Mining (42.7%), software giant Oracle (28.8%) and Anheuser-Busch InBev (28.6%). Also posting double-digit returns were Barrick Gold (22.1%), EMC (19.2%) and Honda Motor (15.4%). Google (6.0%) lagged the broader market, while Microsoft (–5.4%) was the sole top 10 holding that finished in the red. Key contributors outside this group displayed further diversity. Ford Motor (69.8%), fertilizer producer Potash Corp. (59.4%), Apple (53.1%), electric equipment manufacturer Schneider (25.3%) and Nestlé (25.0%) all recorded healthy gains. Among holdings that detracted from results were Vestas Wind Systems (–48.0%), Monsanto (–38.1%), Australian financial services provider Macquarie Group (–32.3%), Yahoo! (–20.4%) and European utility GDF SUEZ (–19.2%). One company at a time A company-by-company approach to building the fund’s portfolio means our buying and selling seldom follows a thematic line. By way of example, during the 12 months we increased our investments in retail companies. Yet we did so not because we are necessarily bullish on the sector, but because we identified specific firms within it that we believe to be well-positioned relative to certain key consumer trends. This same approach also led us to make sizable investments in companies within the media, consumer discretionary, health care equipment and banking areas. And while we trimmed some of our positions in the software and technology hardware sectors, it’s important to note that the motivation behind decisions to sell differed from company to company. In some cases, we were realizing profits, while in others our view of the company had changed or we found better opportunity elsewhere. And even in sectors where reductions were made, those sales were partially offset by concurrent purchases within the same sector. [Begin Sidebar] Largest equity holdings Percent of net assets Novo Nordisk % Newmont Mining Anheuser-Busch InBev Google Oracle Microsoft Barrick Gold Honda Motor EMC Amazon.com [End Sidebar] Though not an investment theme, we did sell or trim a number of holdings that had appreciated considerably if we felt those assets were better deployed elsewhere. In particular, we decreased positions among some food, beverage and materials companies. We also reduced a number of energy holdings, though not surprisingly, we also added to our investments among oil-services firms as well as companies with exposure to oil sands in Canada. As the pattern of buying and selling suggests, each company in the portfolio represents a unique investing opportunity. Though some common threads run through our investments, the particulars of a given economic and market environment may make certain characteristics particularly appealing. To get a closer look at some of the attributes that are presently attracting our attention, please turn to the feature beginning on page 6. Our current search In the current environment we are finding attractively valued opportunities in a wide variety of regions and industries. Though we anticipate that some of the volatility that has characterized recent market periods will continue, we believe that New Perspective Fund has the potential to reward investors over the long term. We thank you for your continuing commitment to the fund. Cordially, /s/ Robert W. Lovelace Robert W. Lovelace President /s/ Gina H. Despres Gina H. Despres Vice Chairman November 5, 2010 For current information about the fund, visit americanfunds.com. [photo of two leaves resting on wet pebbles] The value of a long-term perspective Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns based on a $1,000 investment (for periods ended September 30, 2010)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. The total annual fund operating expense ratio was 0.79% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 25 and 26 for details. How a $10,000 investment has grown There have always been reasons not to invest. If you look beyond the negative headlines, however, you will find that despite occasional stumbles, financial markets have tended to reward investors over the long term. Active management — bolstered by experience and careful research — can add even more value. As the chart below shows, over its lifetime New Perspective Fund has done demonstrably better than its relevant benchmarks. Dividends, particularly when reinvested, have accounted for a large portion of the fund’s overall results. Expense ratios and turnover rates* Year ended September 30, 2010 New Perspective Fund Industry average† Expense ratio % % Portfolio turnover rate 24
